Citation Nr: 1605750	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  12-18 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable initial disability rating for bilateral hearing loss. 

2.  Entitlement to service connection for residuals of a right thumb injury.

3.  Entitlement to service connection for residuals of a right hand injury


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to May 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of those proceedings is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At his November 2015 Board hearing, the Veteran reported that his service connected bilateral hearing loss has worsened since the most recent VA examination in March 2014.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The Veteran has complained of pain, numbness and limited range of motion in his right hand and has proffered testimony with supporting lay statements concerning an injury to his right hand or wrist during service.  There is also some evidence of residual effects of a previous injury in the record.  As such, an examination is necessary in order to determine whether the Veteran has a current disabling hand or thumb condition and if so, whether the condition initially manifested during active duty or is otherwise etiologically related to service.  38 U.S.C. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Additionally, the most recent VA treatment records of record are dated March 2014.  Any VA treatment records created since that time should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c).

Finally, the Veteran has reported being in receipt of Social Security Administration (SSA) payments.  It is not clear from previous statements whether the payments are disability compensation or retirement benefits.  Any relevant findings made by the SSA are evidence which must be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001).  On remand VA should seek clarification as to whether the Veteran's SSA benefits are currently or have previously been paid as disability compensation.  If so, these records must be obtained and if such records cannot be located, a negative response from the SSA must be included in the Veteran's claims file.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service hand and thumb symptomatology and the nature, extent and severity of his hearing loss and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.
 
2.  Request clarification from the Veteran concerning the nature of his SSA benefits.  If these benefits are or have previously been paid due to a disability, obtain the Veteran's records from the SSA.  

3.  Obtain and associate any VA treatment records generated since March 2014 that pertain to the Veteran. 

4.  Then schedule the Veteran for an examination by an appropriate VA medical professional to determine the current severity of his bilateral hearing loss.  The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner and all necessary tests should be conducted.  

The examiner should opine as to the Veteran's current level of functioning and the impact of his hearing loss on his daily activities and his ability to work.

The examiner should report all findings and provide an explanation for all elements of his/her opinion.

5.  Then schedule the Veteran for an examination by an appropriate VA medical professional in order to determine whether the Veteran currently has a disabling right hand and/or right thumb condition and if so, whether it is at least as likely as not that the Veteran's condition is related to or had its onset during service.  

The examiner should review the Veteran's claims file, including the lay statements of record, conduct any necessary testing,  and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

The examiner should specifically indicate the reasons and bases for his/her conclusions.

6.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

